 

EXHIBIT 10.8



 

[ex10-3.jpg]   12264 El Camino Real Suite 350   San Diego, CA 92130       Main:
858.704.4040   Fax: 858.345.1745   www.imprimispharma.com

  

April 25, 2016

 

Mr. John Saharek

c/o Imprimis Pharmaceuticals, Inc.

12264 El Camino Real, Suite 350

San Diego, CA 92130

 

Dear John,

 

Imprimis Pharmaceuticals, Inc. (the “Company”) is pleased to offer you the
opportunity to earn a cash retention bonus (the “Retention Bonus”) on the terms
set forth in this letter (the “Letter”). We are offering you the opportunity to
earn the Retention Bonus because we recognize your importance to the continued
success of the Company and to the successful closing of a “Change in Control”
(as defined below) of the Company. Subject to your execution, this Letter shall
become effective as of the date set forth above (the “Effective Date”).

 

1. Retention Bonus. If all of the conditions set forth in this Letter are
satisfied, the Company will pay you a Retention Bonus in an amount equal to the
following applicable percentage of the Change in Control Consideration, less
applicable tax withholdings on the Retention Bonus:

 

(a) 0.5% of the Change in Control Consideration, if the Closing Date occurs on
or before the one-year anniversary of the Effective Date;

 

(b) 0.25% of the Change in Control Consideration, if the Closing Date occurs
after the one-year anniversary of the Effective Date and on or before the
two-year anniversary of the Effective Date;

 

(c) 0% of the Change in Control Consideration, if the Closing Date occurs after
the two-year anniversary of the Effective Date and on or before the three-year
anniversary of the Effective Date;

 

2. Payment Date. If the conditions for earning a Retention Bonus, as set forth
in this letter, are satisfied in connection with the Change in Control, you
shall be paid your earned Retention Bonus only if and to the extent that the
related Change in Control Consideration is paid to the Company or the Company’s
stockholders, as applicable, whether at closing of such transaction or
subsequently pursuant to application of any escrow, earn-out or other similar
arrangement (such subsequent payments, collectively, “Deferred Payments”), (i)
in the same forms of consideration and (ii) in the same proportions of such
consideration as the Change in Control Consideration is paid by the acquiror in
the Change in Control to the Company or the Company’s stockholders, as
applicable. Any securities issues to you hereunder, if any, shall be subject to
the same or similar restrictions imposed by the acquiror on the securities
issued to the Company or the Company’s stockholders, as applicable, as set forth
in the definitive agreement pursuant to which the Change in Control occurs and
such restrictions that are required by applicable securities laws. Any earned
Retention Bonus (other than any portion of the Retention Bonus related to
Deferred Payments) shall be distributed in lump sum payments to you as soon as
practicable after the closing date of the Change in Control, but in no event
later than thirty (30) days following the date of such closing (the “Closing
Date”). Any portion of the Retention Bonus related to Deferred Payments shall be
earned and paid to you only if and when the related Deferred Payments are paid
to the Company or the Company’s stockholders as applicable, (and subject to the
same terms and conditions as applied to the Company or the Company’s
stockholders, as applicable); provided, however, that, to the extent that a
condition imposed on a Deferred Payment would not, in the reasonable
determination of the Board constitute a “substantial risk of forfeiture” (as
defined in Treasury Regulations Section 1.409A-1(d)) and is not paid prior to
the fifth (5th) anniversary of the Closing Date or would otherwise cause you to
be subject to the payment of additional tax pursuant to Section 409A of the
Code, you shall be paid the portion of the Retention Bonus relating to such
Deferred Payment, subject to any reduction made by the Board based on the Fair
Market Value (as of the Closing Date) of such portion of the Retention Bonus
relating to the Deferred Payment for such condition (that is, the present value
of the Retention Bonus that may be earned upon satisfaction of the condition),
in a lump sum on the thirtieth (30th) day following the Closing Date.

 

 

 

 

3. Conditions to Payment.

 

(a) Continued Employment. To earn your Retention Bonus, you must remain
continuously employed as a full-time employee of the Company in good standing
through the Closing Date, or your employment must have been terminated by the
Company without “Cause” (as defined your Employment Agreement), or by you for
“Good Reason,” (as defined in your Employment Agreement) on or before the
Closing Date, with payment occurring in accordance with paragraph 2 in either
case. If, at any time before the Closing Date, your employment terminates for
any reason other than by the Company without Cause or by you for Good Reason,
including due to death or disability, your Retention Bonus will be forfeited.

 

(b) Expiration. This Letter and your rights under this Letter will expire
automatically on the second (2) year anniversary of the Effective Date if a
Change in Control has not closed before that date.

 

(c) Senior Debt Subordination. The obligations of the Company to pay the
Retention Bonus shall be subject and subordinated to the Company’s obligations
set forth in the Loan and Security Agreement, dated May 11, 2015, by and between
IMMY Funding LLC, an affiliate of Life Sciences Alternative Funding LLC and the
Company, and the Company’s obligations to any future lenders as and when such
obligations are incurred.

 

4. Definitions.

 

“Board” means the Board of Directors of the Company.

 

“Change in Control” means a Change in Control as defined under the Company’s
Amended and Restated 2007 Equity Incentive Plan, as amended and restated on
September 27, 2013. Notwithstanding anything to the contrary, if required to
avoid additional tax under Section 409A of the Code, the Change in Control must
also be a change in control event described in Treas. Reg. Section
1.409A-3(i)(5).

 

“Change in Control Consideration” means the Fair Market Value of the total
consideration paid by a buyer (whether to the Company or its stockholders) to
acquire the Company in a transaction constituting a Change in Control, as
expressed as a dollar amount, whether consideration is paid at the closing of
such transaction or as Deferred Payments.

 

“Employment Agreement” means the employment agreement between you and the
Company dated April 25, 2016.

 

2.

 

 

“Fair Market Value” means the value determined by the Board as of the applicable
date in its sole discretion, and such determination shall be final and binding

 

5. Section 409A. The terms of this Letter are intended to comply with (or to
comply with an exemption from) Section 409A of the Code, and related Treasury
regulations (“Section 409A”), and will be interpreted accordingly; provided,
however, that the Company and its respective employees or representatives
(including, without limitation, legal counsel) will not have any liability to
you with respect to any taxes, penalties, interest or other costs or expenses
you may incur with respect to or as a result of Section 409A or any other
Federal, state or local tax provision or requirement applicable to you with
respect to the Retention Bonus. The Company and you agree to work together in
good faith to consider amendments to this Letter and to take such reasonable
actions which are necessary, appropriate, or desirable to avoid imposition of
any additional tax or income recognition prior to actual payment to you under
Section 409A. Payments pursuant to this Letter are intended to constitute
separate payments for purposes of Treas. Reg. Section 1.409A-2(b)(2) and the
Retention Bonus payments (including Deferred Payments) are intended to satisfy,
to the greatest extent possible, the exemption from the application of Section
409A provided under Section 1.409A-1(b)(4) or any other exemption from the
application of Section 409A and, to the extent not so exempt, the Retention
Bonus payments (including Deferred Payments) are intended to comply with Section
409A, including Treas. Reg. Section 1.409A-3(i)(5)(iv) (special rules for
certain delayed payments pursuant to a change in control event) and the
applicable terms of this Letter pertaining thereto shall be interpreted and
applied accordingly, including, to the extent applicable, the requirement that
any portions of the Retention Bonus related to Deferred Payments shall only be
paid in connection with a Change in Control transaction that constitutes either
a change in control event described in Treas. Reg. Section 1.409A-3(i)(5)(v)
(change in the ownership of a corporation) or Treas. Reg. Section
1.409A-3(i)(5)(vii) (change in the ownership of a substantial portion of a
corporation’s assets).

 

6. Miscellaneous.

 

(a) This Letter does not constitute an express or implied promise of continued
employment for any period and does not alter your “at-will” employment status.
Except as otherwise required by applicable law or as may be expressly set forth
in a separate agreement between you and the Company, your employment with the
Company is and will continue to be “at-will” and may be terminated at any time
with or without Cause or notice by the Company.

 

(b) No provision of this Letter will be interpreted to impose an obligation on
the Company to accept, agree to or otherwise consummate any Change in Control
the Company. The decision to consummate any Change in Control of the Company,
and all terms and conditions of any such transaction, including the amount,
timing and form of consideration to be provided in connection therewith, will be
within the sole and absolute discretion of the Company.

 

(c) The Retention Bonus is a special incentive payment to you and will not be
taken into account in computing the amount of any bonus, incentive, pension,
retirement, death or other benefit under any other bonus, incentive, pension,
retirement, insurance or other employee benefit plan of the Company, unless such
plan or agreement expressly provides otherwise.

 

3.

 

 

(d) Your rights with respect to the Retention Bonus will be those of a general
unsecured creditor of the Company, and under no circumstances will this Letter
or your rights hereunder give you an interest in any assets of the Company or
entitle you to any rights as a stockholder of the Company. Neither this Letter
nor your rights under this Letter may be assigned by you, alienated,
transferred, garnished, or levied upon in any manner to or by any other party
(whether by operation of law or otherwise). The rights and obligations of the
Company under this Letter will inure to the benefit of and will be binding upon
the successors and assigns of the Company.

 

(e) This Letter will be governed by the laws of the State of California. Any
suit, action or other legal proceeding arising out of, or relating to, this
Letter will be brought in a court of competent jurisdiction located in San Diego
County, California having subject matter jurisdiction thereof and both parties
agree to submit to the jurisdiction of such forum.

 

(f) This Letter constitutes the entire agreement between you, on the one hand,
and the Company, on the other hand, with respect to the subject matter hereof,
and supersedes any and all prior agreements or understandings with respect to
the subject matter hereof, whether written or oral. This Letter may be amended
or modified only by a written instrument executed by you and the Company. The
Company’s obligations under this Letter shall be assumed by the acquiring or
successor corporation in the Change in Control. The Company shall withhold from
any and all amounts payable under this Letter such federal, state, local and
other taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

(g) This Letter may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

4.

 

 

Acceptance

 

To indicate your acceptance of the terms of this Letter, please sign and date
this Letter in the space provided below. A duplicate has been provided for your
records.

 

Sincerely,

 

Imprimis Pharmaceuticals, Inc.

 

By: /s/ Mark L. Baum         Name: Mark L. Baum         Title: Chief Executive
Officer  

 

Agreed to and accepted:

 

Signature: /s/ John P. Saharek         Printed Name: John P. Saharek        
Date: April 25, 2016  

 

Enclosures

 

Duplicate Original Letter

 

 

 

 

 

